Citation Nr: 0608045	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an esophageal 
ulcer.  

2.  Entitlement to service connection for anemia.  

3.  Entitlement to an effective date earlier than February 8, 
2001, for diabetes mellitus, congestive heart failure, and 
peripheral vascular disease secondary to diabetes mellitus.  

4.  Entitlement to an effective date earlier than April 20, 
2002, for peripheral neuropathy secondary to diabetes 
mellitus.  

5.  Entitlement to an effective date earlier than February 8, 
2001 for the grant of a total evaluation based on 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The veteran's esophageal ulcer was not caused by his 
active military service from June 1964 to June 1967.

2.  The veteran's anemia was not caused by his active 
military service from June 1964 to June 1967.

3.  The veteran's claim for service connection for diabetes 
mellitus was received by VA on February 8, 2001.  The RO 
granted service connection and assigned an effective date of 
February 8, 2001. 

4.  The veteran's claim for service connection for congestive 
heart failure and peripheral vascular disease secondary to 
diabetes mellitus was received by VA on September 10, 2001.  
The RO granted service connection and assigned an effective 
date of February 8, 2001, the date of receipt of the original 
claim for diabetes mellitus.   

5.  The veteran was diagnosed with peripheral neuropathy by a 
private physician in April 2002.  The RO recognized the 
informal claim and granted service connection with an 
effective date of April 20, 2002, the date the veteran was 
first diagnosed with peripheral neuropathy.  

6.  The veteran's claim for a TDIU was received by VA on 
April 20, 2002.  The RO granted TDIU and assigned an 
effective date of April 20, 2002, the date the claim was 
received.  A Decision Review Officer (DRO) granted an earlier 
effective date of February 8, 2001 in an April 2003 rating 
decision because the evidence showed that the veteran was 
unable to work since he filed his initial claim for service 
connection for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Service connection for an esophageal ulcer is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

2.  Service connection for anemia is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

3.  The criteria for an effective date earlier than February 
8, 2001 for service connection for diabetes mellitus, 
congestive heart failure, and peripheral vascular disease, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).  

4.  The criteria for an effective date earlier than April 20, 
2002 for service connection for peripheral neuropathy have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).  

5.  The criteria for an effective date earlier than April 20, 
2002 TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R.  § 3.303(a) (2005).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Private medical evidence indicates that the 
veteran was diagnosed with gastroesophageal reflux disease 
(GERD) in January 1998.  Private medical records from 1999 
show diagnoses of GERD, esophagitis, and pyloric ulcers.  A 
December 2001 VA examination confirms the private diagnoses 
of GERD and esophagitis and notes a history of esophogastric 
ulcers.  

The veteran was diagnosed with bouts of anemia beginning in 
1996.  Private medical records show the veteran has 
persistent bouts of anemia associated with his peptic ulcer 
disease, providing evidence against this claim as the peptic 
ulcer disease is not associated with service at this time. 

In this case, there is evidence that that veteran has an 
esophogastic ulcer and anemia.  However, the veteran's 
service medical records (SMRs) are completely negative for 
any evidence of esophageal ulcers or anemia.  In fact, the 
veteran was not diagnosed with an esophageal ulcer or anemia 
until decades after he left active service.  The Board must 
note for the record the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

The post-service medical evidence provides no link whatsoever 
between the veteran's current ulcers and his period of active 
service in the military.  The Board finds these medical 
records to be entitled to great probative weight.  Both 
service and post-service medical records provide evidence 
against these claims by indicating disorders many years after 
service with no connection to service. 

There is no evidence of either an esophageal ulcer or anemia 
in service or for many years thereafter, and no competent 
evidence of a nexus between either disability and the 
veteran's period of service.  Therefore, the Board cannot 
conclude that the evidence is so evenly balanced as to 
require resolution of doubt in the veteran's favor.  Thus, 
the Board finds that the preponderance of the evidence is 
against service connection for an esophageal ulcer and 
anemia.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r).  

The veteran left service in June 1967 and filed his first 
claim for service connection in April 1968, less than one 
year after leaving service.  However, that claim was for 
hemorrhoids and a right leg disability, neither of which are 
before the Board in this appeal.  He did not file a claim for 
diabetes mellitus until February 8 2001, many years after he 
left service.  He filed a claim for congestive heart failure 
and peripheral vascular disease, secondary to diabetes 
mellitus, on September 10, 2001 and was assigned an effective 
date of February 8, 2001, the date VA received his original 
claim for diabetes mellitus.  

An April 2002 private medical examination diagnosed the 
veteran with peripheral neuropathy.  The RO accepted the 
evidence as an informal claim and granted service connection 
in a January 2003 rating decision.  38 C.F.R. § 3.157(b)(2).  
The RO assigned an effective date of April 20, 2002, the date 
medical evidence first showed a diagnosis of peripheral 
neuropathy.  The Board finds no indication of this disorder 
prior to this time, providing evidence against the veteran's 
claim. 

In this case, the RO responded to the decision in the Nehmer 
cases by performing a special review of the veteran's file in 
July 2004.  See Nehmer v. U.S. Veterans' Admin., 712 F. Supp. 
1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans' 
Admin., 32 F. Supp. 2d 1175 (N. D. Cal. 1999) (Nehmer II); 
Nehmer et al v. Veterans Administration of the Government of 
the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer 
III).  VA published a regulation, effective September 24, 
2003, governing effective dates for claims for service 
connection for diseases presumed to be caused by herbicide or 
Agent Orange exposure, and affected by the line of Nehmer 
cases.  The regulation is applicable to claims where VA 
denied compensation for a covered herbicide disease, 
including diabetes mellitus, in a decision issued between 
September 25, 1985, and May 3, 1989.  This regulation is 
applies to claims for disability compensation for the covered 
herbicide disease that were either pending before VA on May 
3, 1989, or were received by VA between that date and 
September 24, 2003.  

The veteran's claim for diabetes was received on February 8, 
2001, which is why the veteran's file was reviewed by the RO.  

The RO did not grant an earlier effective date under Nehmer 
because the veteran's first claim for diabetes was February 
8, 2001.  In addition, there was no diagnosis of an 
herbicide-related condition received in conjunction with a 
claim which was the subject of a rating decision for which 
notification was sent between September 25, 1985 and May 3, 
1989.  

The Board does not dispute the fact that the veteran had the 
disabiities now at issue prior to the time he filed his 
claims.  This is not the issue.  Under the applicable law, 
service connection for diabetes mellitus and its 
complications may be no earlier than February 8, 2001, the 
date VA received the claim.  The RO has assigned February 8, 
2001 as the effective date for service connection for his 
diabetes, congestive heart failure, and peripheral vascular 
disease, and there is no legal entitlement to an earlier 
effective date prior to the time the veteran filed the claim.  

The RO assigned an effective date of April 20, 2002 for the 
veteran's peripheral neuropathy because that is the earliest 
time the veteran was diagnosed with that condition.  

Based on the above, as a matter of law, the claims for an 
earlier effective date for service connection for diabetes 
mellitus, congestive heart failure, peripheral vascular 
disease, and peripheral neuropathy, must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  There is no provision in 
the law for awarding an earlier effective date for service 
connection based upon the veteran's assertion that the 
disability existed before he filed the claim.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date for an award of compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.  

The veteran's claim for TDIU was received by VA on April 20, 
2002.  In a January 2003 rating decision, the RO granted and 
assigned an effective date of April 20, 2002, the date the 
claim was received.  Later, a DRO granted an earlier 
effective date of February 8, 2001 in an April 2003 rating 
decision because the evidence showed that entitlement arose 
when he filed his initial claim for diabetes mellitus and was 
unable to work.  The veteran seeks an effective date earlier 
than February 8, 2001.  

The veteran has not worked since August1979 and is receiving 
disability compensation from the Social Security 
Administration (SSA).  However, this is due to a nonservice-
connected back disability.  The SSA records only provide 
evidence against the TDIU finding by indicating the veteran 
is unemployed due to a back disorder, not his service 
connected disabilities.    

The Board finds that entitlement to TDIU is not factually 
ascertainable prior to February 8, 2001.  Specifically, prior 
to February 8, 2001, the veteran had no service connected 
disabilities.  The veteran's first service connected 
disability was diabetes mellitus, rated as 10 percent 
disabling in an August 2001 rating decision.  Therefore, 
entitlement to TDIU is not factually ascertainable prior 
February 8, 2001.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Accordingly, the Board finds that the 
preponderance of the evidence is against an earlier effective 
date for the award of TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in August 2001 and May 2002, as well as information 
provided in the April 2003 statement of the case (SOC), the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the April 2003 SOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
August 2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  However, the Board is satisfied that the August 
2001 and May 2002 VCAA notices and the April 2003 SOC 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial). 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion for the veteran's 
anemia and ulcer has not been obtained.  However, the Board 
finds that the evidence, discussed above, which indicates 
that the veteran did not receive treatment for the claimed 
disorders during service or that there is any competent 
medical evidence showing or indicating a nexus between 
service and the disorder at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) 
(2005).  As service and post-service medical records provide 
no basis to grant this claim, and provide evidence against 
the claim, the Board finds no basis for a VA examination to 
be obtained.


ORDER

Service connection for an esophageal ulcer is denied. 

Service connection for anemia is denied.  

The criteria for an effective date earlier than February 8, 
2001, for service connection for diabetes mellitus, 
congestive heart failure, and peripheral vascular disease 
have not been met.  

The criteria for an effective date earlier than April 20, 
2002, for service connection for peripheral neuropathy have 
not been met.  

The criteria for an effective date earlier than April 20, 
2002 for TDIU have not been met.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


